        Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 1 of 30



Kelly J. C. Gallinger
Aaron M. Dunn
BROWN LAW FIRM, P.C.
315 North 24th Street
P.O. Box 849
Billings, MT 59103-0849
Tel. (406) 248-2611
Fax (406) 248-3128
kgallinger@brownfirm.com
adunn@brownfirm.com
Attorneys for Plaintiff

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


CERTAIN UNDERWRITERS at                  )      Case No.: __________________
                                         )
LLOYD’S, LONDON SUBSCRIBING              )
TO POLICY NUMBER                         )
                                         )             DECLARATORY
PGIARK05447-00,                                         COMPLAINT
                                         )
                                         )
                    Plaintiff,           )
vs.                                      )
                                         )
DUAL TRUCKING, INC. and                  )
                                         )
ANTHONY ALFORD,                          )_
                                         )
                     Defendants.         )



      COMES NOW Plaintiff Certain Underwriters at Lloyd’s, London Subscribing

to Policy Number PGIARK05447-00 (hereinafter “Underwriters”), by and through

its counsel of record, and for its Declaratory Complaint alleges as follows:



                 PARTIES AND GENERAL ALLEGATIONS

                                          1
        Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 2 of 30



       1.      Plaintiff Underwriters is comprised of two different underwriting

Syndicates:

            a. Ark Corporate Member Limited, Syndicate 4020, is incorporated

               under the laws of England and Wales, and its principal place of

               business is London, England;

            b. RenaissanceRe Corporate Capital (UK) Limited, the sole member of

               Syndicate 1458, is incorporated under the laws of England and Wales,

               and its principal place of business is London, England;

2.     The Schedule of Participating Underwriters for the Policy No.

PGIARK05447-00, effective October 1, 2015 to March 31, 2016 (hereinafter “the

Policy”) includes Syndicate No. 4020 with the Pseudonym of Ark, Syndicate No.

1458 with the Pseudonym of RNR, and Syndicate No. 1084 with the Pseudonym

CSL.

3.     Underwriters is authorized to transact business in the State of Montana.

4.     Defendant Dual Trucking, Inc. (hereinafter “DTI”) is a citizen of the State of

Louisiana, who, upon information and belief, is engaged in a variety of businesses,

including, but not limited to, the hauling of oilfield waste.

5.     Upon information and belief, Defendant Anthony Alford is the president of

DTI and is a citizen of the State of Louisiana.




                                           2
        Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 3 of 30



6.    Venue is proper in this Court pursuant to 28 U.S.C § 1331(b) because the

events giving rise to the instant Declaratory Complaint occurred in Montana,

specifically in Roosevelt County, Montana, and DTI is subject to personal

jurisdiction in Montana. 28 U.S.C. § 1331(b)(2)-(3).

7.    The amount in controversy exceeds $75,000.00.

8.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332.

9.    Underwriters issued the Policy, a Contractor’s Pollution Liability insurance

policy to Dual Trucking, Inc.; with effective dates of October 1, 2015, to March

31, 2016, when the policy was cancelled prior to its expiration term. A copy of the

Policy is attached as Exhibit 1.

10.   The Policy includes clear choice of law provisions providing that the laws of

the State of New York apply to disputes regarding the meaning, interpretation or

operation of any term, condition, definition or provision of the insurance contract.

While jurisdiction for this action properly lies in Montana, New York law clearly

applies to the interpretation of the insurance policy at issue.

11.   In 2015, DTI was named as a defendant in a lawsuit filed in Montana’s

Fifteenth Judicial District Court, Roosevelt County, styled: Garth Harmon,

Wagner Harmon, and Shotgun Creek Developments, LLC v. Dual Trucking, Inc., a

Louisiana corporation, Dual Trucking of Montana, L.L.C., a Louisiana limited

liability company, Dual Trucking and Transport, L.L.C., a Louisiana limited


                                           3
       Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 4 of 30



liability company, Anthony J. Alford, a Louisiana Resident, KJK Trucking, LLC, a

Louisiana limited liability company, Alford Farms, LLC, a Louisiana liability

company, Caron Transport Systems USA, Inc., a Delaware corporation, Whitney

Bank, a Mississippi corporation, Continental Resources, Inc., an Oklahoma

corporation, CETCO Energy Services Company, LLC, a Delaware Limited

liability company, Whiting Petroleum Corporation, a Delaware corporation, Hess

Corporation, a Delaware Corporation, Petro-Hunt, LLC, a Texas Limited Liability

Company, Purity Oilfield Services, a Texas Limited Liability Company, Zenergy

Operating Company, a Delaware Limited Liability Company, State of Montana

Department of Environmental Quality, and John Does 1 through 50 (hereinafter

“Underlying Harmon Action”). A copy of the operative Second Amended

Complaint in the Underlying Harmon Action (“the Complaint”) is attached hereto

as Exhibit 2.

12.   The Complaint alleges in pertinent part as follows:

         a. The Harmons own certain property in Roosevelt County, Montana.

         b. In August 2011, the Harmons leased a portion of their property to DTI

            for the period from September 1, 2011, to September 1, 2026, to be

            used as a trucking mobilization facility to repair, dispatch and operate

            trucks.




                                         4
Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 5 of 30



 c. On or about December 8, 2011, DTI purported to assign the lease to

    another entity, Dual Trucking of Montana, LLC (hereinafter “DTM”).

 d. DTI’s lease with the Harmons contained a provision that permitted

    DTI to assign its lease under certain conditions, but provided that DTI

    would remain responsible for the premises, as well as the terms and

    conditions of the lease, to the Harmons.

 e. Between December 2011 and October 2012, DTI and/or others began

    hauling hazardous and toxic materials onto the property leased from

    the Harmons from the Bakken area in North Dakota.

 f. On or about July 26, 2012, DTM or another entity, Dual Trucking &

    Transport, LLC (hereinafter “DTT”) began operating a solid waste

    disposal facility on the property leased from the Harmons, which

    handled oil field waste from North Dakota.

 g. On September 17, 2012, the State of Montana Department of

    Environmental Quality (hereinafter “MDEQ”) sent DTI a warning

    letter regarding the operation of an unlicensed solid waste

    management system at the property leased from the Harmons;

    demanding that DTI discontinue operating such facility until properly

    licensed; requiring DTI to hire an environmental consultant to clean




                                5
Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 6 of 30



    up all solid waste on the property within fifteen (15) days; and to have

    such solid waste removed to a licensed facility within thirty (30) days.

 h. On September 26, 2012, the MDEQ inspected the property leased

    from the Harmons and confirmed the operation of an unlicensed solid

    waste management facility on the property.

 i. Between October 5 and October 12, 2012, DTM and the Harmons

    entered into three (3) leases for portions of the Harmons’ property,

    including one lease that terminated the lease between DTI and the

    Harmons.

 j. On March 13, 2013, the MDEQ sent DTI a violation letter demanding

    the same corrective actions demanded in the MDEQ’s September 17,

    2012 letter.

 k. In April 2013, representatives of the MDEQ met with representatives

    of DTI, DTM and DTT, confirmed that a license was required for the

    operation of a solid waste management facility on the property and

    requested that an application for such a license be submitted by June

    10, 2013.

 l. Beginning in the summer of 2013, the Harmons became aware that a

    spill of oil field wastes had occurred on its property and that the

    boundary of such property had been breached, allowing unknown


                                 6
Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 7 of 30



    contaminants to migrate off the premises and onto neighboring

    property.

 m. In the fall of 2013, the Harmons tested its property as well as the

    neighboring property, and determined that they had been

    contaminated by the operations of DTI, DTM, and/or DTT.

 n. On September 25, 2013, the Harmons notified DTM and DTI’s

    common principal, Anthony Alford, of numerous breaches and

    defaults under the leases with respect to the presence of toxic and

    hazardous wastes at and/or around the property and demanded

    notification of the method, time and manner for cleaning up and

    removing the toxic and/or hazardous materials from the property and

    remedying the alleged breaches of DTM’s leases.

 o. On July 8, 2014, the Harmons notified DTM of their intent to

    terminate DTM’s leases for breach due to, among other things,

    allowing toxic or hazardous materials to be incorporated into, brought

    on, stored at, placed at, used or otherwise disposed of on the premises.

 p. On or about July 30, 2014, Mr. Alford executed a sublease of the

    property on behalf of DTM to a third party in which DTM represented

    that it was in the process of conducting certain environmental hazards

    and contamination remediation.


                                 7
       Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 8 of 30



         q. On or about November 25, 2014, the MDEQ filed suit against DTT

              alleging violation of numerous Montana statutes including operation

              of an unlicensed solid waste management system, and disposal of

              solid waste into or onto land so that solid waste may enter the

              environment or be emitted into the air or discharged into waters.

         r. In its complaint, MDEQ alleged that the unlicensed waste facility was

              operated at the premises from on or before July 26, 2012 through

              April 30, 2014.

13.   The causes of action alleged by the Harmons against DTI and set forth in the

Complaint include: Breach of Contract; Declaratory Judgment; Quiet Title;

Negligence; Negligent Misrepresentation; Trespass; Nuisance; Restoration

Damages; and Misconduct Warranting Punitive Damages.

14.   The Harmons are seeking damages, including punitive damages, as well as

equitable relief. The Harmons allege DTI is liable for damages far in excess of

$75,000.00.

15.   DTI has never tendered the defense and indemnification of the Underlying

Harmon Action to Underwriters. Underwriters received notice of the lawsuit in

September, 2018, from another insurer purportedly involved in the defense of the

Underlying Harmon Action. Underwriters has attempted to reach out to DTI




                                          8
          Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 9 of 30



regarding the Underlying Harmon Action and the factual allegations in the

Complaint, but DTI has not responded to Underwriter’s inquiries.

16.     On March 19, 2019, Underwriters issued a Reservation of Rights letter to

DTI and its President, Alford (collectively hereinafter “DTI”) —through its third

party administrator, Premier Claims Management, LLC—agreeing to participate in

the defense of DTI in the Underlying Harmon Action under a reservation of rights

and to seek a judicial determination of coverage. See March 19, 2019, Reservation

of Rights letter attached hereto as Exhibit 3. Underwriters has agreed to

participate in the defense of DTI against claims made in the Complaint pending

coverage resolutions in this action.

                             DECLARATORY RELIEF

17.     Underwriters incorporates Paragraphs 1 through 16 above as though fully set

forth herein.

18.     Currently there is a controversy regarding the respective rights and duties as

articulated in the insurance contract issued by Underwriters to DTI and as

described above. The foregoing controversy entitles Underwriters to declaratory

relief under 28 U.S.C. §§ 2201 and 2202 and CPLR § 30011. This controversy

includes the following:




1
    CPLR § 3001 is New York’s statute regarding declaratory relief.
                                         9
          Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 10 of 30



         a.     Whether Underwriters has a duty to defend DTI in the Underlying

         Action;

         b.     Whether Underwriters has a duty to indemnify DTI for any judgments

         or settlements made against DTI in the Underlying Action;

         c.     Whether Underwriters is entitled to recover fees and costs it advances

         on behalf of DTI for defense in the Underlying Action; and

         d.     For such other issues as may arise in this litigation.

                                    The Terms of the Policy

19.      The Policy includes two coverage parts: a Contractors Pollution Liability

Part (hereinafter “Contractors Part”); and a Site Pollution Liability Part (hereinafter

“Site Part”).

20.      The Policy’s Contractors Part provides as follows:

                              Contractors Pollution Liability

I. INSURING AGREEMENT
We will pay on YOUR behalf all sums in excess of the Deductible that YOU are
legally obligated to pay as a result of a CLAIM for BODILY INJURY or
PROPERTY DAMAGE caused by a POLLUTION EVENT resulting from
COVERED OPERATIONS, provided that:

      (1) Such BODILY INJURY or PROPERTY DAMAGE occurs during the
          POLICY PERIOD;

      (2) Progressive, indivisible BODILY INJURY or PROPERTY DAMAGE over
         a period of days, weeks, months or longer caused by the same, continuous,
         repeated, or related POLLUTION EVENT shall be deemed to have occurred
         only on the date of first exposure to such POLLUTION EVENT;


                                             10
      Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 11 of 30



  (3) If the date of the first exposure is before the inception date of the first
     Contractors Pollution Liability Policy issued to YOU by US, or the date of
     the first exposure cannot be determined, but the progressive, indivisible
     BODILY INJURY or PROPERTY DAMAGE continues to exist during the
     POLICY PERIOD, it will be deemed to have occurred only on the inception
     date of the first Contractors Pollution Liability Policy issued to YOU by US
     which is applicable to the COVERED OPERATIONS from which such
     POLLUTION EVENT resulted.

  WE shall have the right and duty to assume the adjustment, defense and
  settlement of any CLAIM to which this insurance applies.
  Our duty to adjust, defend and settle all CLAIMS to which this insurance
  applies ends when the applicable Limits of Liability have been tendered into
  court or exhausted by payment of LOSSES or CLAIM EXPENSES.

II. DEFINITIONS

                                      ***

     C.    CLAIM or CLAIMS means any demand received by
           YOU alleging liability or responsibility on YOUR part
           for LOSS because of a POLLUTION EVENT resulting
           from COVERED OPERATIONS.
                                       ***
     O.    PROPERTY DAMAGE means:
              1. physical injury to or destruction of tangible
                 property including the resulting loss of use thereof;
              2. loss of use of tangible property that has not been
                 physically injured or destroyed;
              3. CLEANUP COSTS; and
              4. NATURAL RESOURCE DAMAGE.
                                       ***
     E.    CLEANUP COSTS means the necessary expenses
           incurred in the investigation, removal and remediation
           (including the associated monitoring, neutralization,
           immobilization or disposal) of contaminated soil, surface
           water, groundwater or other contamination.
                                       ***
     I.    LOSS means:


                                       11
Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 12 of 30



        1. monetary judgments, awards or settlements of
           compensatory damages arising from BODILY
           INJURY and PROPERTY DAMAGE;
        2. related CLAIM EXPENSES.
        However, LOSS does not include fines or penalties
        assessed against YOU; or exemplary damages
        including but not limited to punitive, multiple or
        treble damages.
                                ***
L.   NATURAL RESOURCE DAMAGES means the sum of:
        1. reasonable direct costs, including costs of
           assessment, associated with action necessary to
           restore (including replacement) the natural
           resource to its baseline condition prior to the
           POLLUTION EVENT, and
        2. the USE VALUE of injury to or destruction of
           natural resources, including the land, surface
           water, groundwater, subsurface strata, air, fish,
           wildlife, or biota between the time of the
           POLLUTION EVENT and restoration of the
           natural resources injured by the POLLUTION
           EVENT.
                                ***
N.   POLLUTION EVENT means the discharge, dispersal,
     migration, seepage, release, or escape of any solid, liquid,
     gaseous or thermal irritant, contaminant or pollutant
     including smoke, vapor, soot, fumes, acids, alkalis,
     chemicals and waste, provided such conditions are not
     naturally present in the environment in the concentration
     or amounts discovered.
                                ***

F.   COVERED OPERATIONS means those activities performed by
     YOU or any entity for whom YOU are legally responsible at a job
     site.
G.   INSURED means:

     1. the NAMED INSURED;



                                 12
       Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 13 of 30



             2. YOUR current or former principals, partners, executive officers,
                directors, stockholders or trustees while acting on YOUR behalf
                and within the scope of their duties as such;

             3. YOUR current or former employees including leased personnel
                under YOUR supervision, but only for acts within the scope of
                their employment or lease agreement;

             4. YOUR heirs, executors, administrators, assigns and legal
                representatives in the event of death, incapacity or bankruptcy, but
                solely with respect to the liability insured herein;

             5. a retired principal, partner, officer, director or employee while
                acting within their duties as a consultant for YOU;

             6. a client for whom the NAMED INSURED performs or performed
                COVERED OPERATIONS, provided that a written contract or
                agreement is in effect between the NAMED INSURED and the
                client. However, such clients are covered solely with respect to
                LOSS arising from COVERED OPERATIONS and are not
                covered for any LOSS arising from the client’s own liability.
                Clients of the NAMED INSURED are covered only for Limits of
                Liability up to and not exceeding the amount required by the
                written contract with the NAMED INSURED and subject to the
                Limits of Liability of this Policy.

III.   EXCLUSIONS
       This Policy does not apply to any CLAIMS, CLAIM EXPENSES or
       LOSSES resulting from or arising out of:
              ***
       D. liability assumed by YOU under any oral or written contract or agreement
       except that this exclusion shall not apply to:
              1. any CLAIM where legal liability exists in the absence of such
              contract or
              2. liability for LOSS assumed in a contract or agreement that is an
              INSURED CONTRACT, provided that the POLLUTION EVENT
              resulting from COVERED OPERATIONS occurs subsequent to the
              execution of such contract;
              ***


                                         13
       Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 14 of 30



      F. a POLLUTION EVENT existing prior to the inception date of the Policy
      known to YOU or any of YOUR principals, partners, directors, or officers,
      or any of YOUR employees with responsibility for environmental affairs,
      legal affairs or risk management, and which would reasonably be expected
      to give rise to a CLAIM;
      G. any dishonest, fraudulent, or malicious act, error or omission, or those of
      a knowingly wrongful nature or the intentional, willful or deliberate non-
      compliance with any statute, regulation, ordinance, administrative
      complaint, notice of violation, notice letter, executive order, or instruction of
      any governmental agency or body by or at YOUR direction except this
      exclusion will not apply to any INSURED who did not commit, participate
      in, or have knowledge of any of the acts described;
      H. [the ownership, entrustment, maintenance, use, operation, loading or
      unloading of any AUTOMOBILE, aircraft, vessel or rolling stock beyond
      the boundaries of the site at which the COVERED OPERATIONS are being
      conducted; …]2
      I. waste, contaminants, pollutants, or materials transported via
      AUTOMOBILE, aircraft, vessel, watercraft or railroad rolling stock beyond
      the boundaries of the site at which YOU are performing COVERED
      OPERATIONS for YOUR client;
      J. real property, facilities or personal property owned, leased, or rented by
      YOU[.]

V. CLAIM PROVISIONS
     A. Notice of CLAIM
          In the event of a CLAIM, YOU shall provide US prompt written
          notice containing particulars sufficient to identify YOU or any
          INSURED involved and reasonably obtainable information with
          respect to time, place and circumstances, and the names and address
          of any injured parties and of available witnesses. YOU further agree
          to send US copies of all demands or legal documents as soon as
          possible. YOUR knowledge of CLAIM shall be deemed to have
          occurred when a principal, partner, director or executive officer first
          learned of a CLAIM.

VI. CONDITIONS


2
 As amended by the Policy’s TRANSPORTATION OF CARGO – POLLUTION
ENDORSEMENT (Form PGI EL 010 0210).
                                  14
       Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 15 of 30



                                       ***

      A. Action Against US

      No action shall lie against US unless, as a condition precedent thereto, there
      shall have been full compliance with all of the terms and conditions of this
      policy, and both YOUR liability and the amount of YOUR obligations to
      pay has been finally determined either by judgment against YOU after an
      actual trial or by YOUR written agreement with the claimant or the
      claimant's legal representative with OUR approval.

      Any person or organization or the legal representative thereof who has
      secured such judgment or written agreement shall thereafter be entitled to
      recover under this policy to the extent of the insurance afforded by this
      policy. No person or organization shall have any right under this policy to
      join US as a party to any action against YOU to determine YOUR liability,
      nor shall WE be impleaded by YOU or YOUR legal representative.

                                       ***

      G. Choice of Law and Jurisdiction

      If a dispute arises over the meaning, interpretation or operation of any term,
      condition, definition or provision of this policy, YOU and WE agree that the
      substantive law of the State of New York shall apply regardless of the choice
      of law or conflicts of law principles.

      In the event that YOU and WE agree to resolve the dispute by arbitration,
      the Commercial Arbitration rules of the American Arbitration Association
      shall apply.

21.   The Policy Underwriters issued to DTI provides in pertinent part as follows

under the Site Part:

                          Site Pollution Liability Policy

      THIS POLICY APPLIES ONLY TO POLLUTION CONDITIONS
      DISCOVERED, OR CLAIMS FIRST MADE AND REPORTED,


                                         15
Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 16 of 30



DURING THE POLICY PERIOD. UNLESS OTHERWISE PROVIDED
BY ENDORSEMENT, COSTS, CHARGES AND EXPENSES
OF DEFENSE WILL BE PART OF, AND INCLUDED WITHIN, THE
APPLICABLE LIMITS OF LIABILITY. COVERAGE UNDER
THIS POLICY MAY DIFFER FROM THE COVERAGES AFFORDED
UNDER OTHER POLICIES THE INSURED MAY HAVE
PURCHASED. THE WORD “INSURED” MEANS ANY PERSON OR
ORGANIZATION QUALIFYING AS SUCH UNDER “WHO
IS AN INSURED” (SECTION III). OTHER TERMS IN BOLD FACE
TYPE ARE DEFINED TERMS WITH SPECIFIC MEANINGS
SET FORTH IN THE POLICY. PLEASE READ THE POLICY
CAREFULLY.

In consideration of the payment of the premium and in reliance upon the
statements in the Application, and subject to all the terms, conditions, and
limitations hereof and any endorsements hereto, the Company agrees with
the Named Insured as follows:

I. INSURING AGREEMENTS

Coverage A – Onsite Cleanup

1) The Company will pay cleanup costs that result from pollution
conditions at, on, or under the Insured’s site(s) to which this insurance
applies, but the amount the Company will pay is limited as described in
LIMITS OF LIABILITY AND DEDUCTIBLE (SECTION VI).

2) This insurance applies to cleanup costs that result from pollution
conditions only if:

      a) The cleanup costs are caused by pollution conditions which take
         place in the coverage territory; and

      b) The pollution conditions commence after the Retroactive Date
         shown in the Declarations, if any, and before the end of the policy
         period; and

      c) The request for payment of cleanup costs is first made by the
         Insured, in accordance with paragraph 3. below, during the policy
         period.
                                  16
Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 17 of 30




3) A request for payment of cleanup costs by the Insured or someone
   legally representing the Insured will be deemed to have been made when
   the pollution conditions are first discovered by the Insured and reported
   to the Company during the policy period.

Coverage B – Third Party Claims

1) The Company will pay on behalf of the Insured those sums that the
Insured becomes legally obligated to pay as damages from claims for bodily
injury or property damage that result from pollution conditions at, on,
under or migrating from the Insured’s site(s) to which this insurance applies.
The Company will have the right and duty to defend the Insured against any
suit seeking those damages. However, the Company will have no duty to
defend the Insured against any suit seeking damages for bodily injury or
property damage that result from pollution conditions at, on, under or
migrating from the Insured’s site(s) to which this insurance does not apply.
The Company may, at its discretion, investigate any pollution condition and
settle any claim or suit that may result. But:

      a) The amount the Company will pay for damages is limited as
         described in LIMITS OF LIABILITY AND DEDUCTIBLE
         (SECTION VI); and

      b) The Company’s right and duty to defend end when the Company
         has exhausted the applicable limit of liability by the payment of
         judgments, settlements, or expenses under all Insuring Agreements
         or by the payment of any Defense expense which reduce the limits
         of liability.

2) This insurance applies to claims that result from pollution conditions
only if:

      a) The pollution conditions take place in the coverage territory; and

      b) The pollution conditions commence after the Retroactive Date
         shown in the Declarations, if any, and before the end of the policy
         period; and



                                  17
 Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 18 of 30



      c) The claim is first made against an Insured (in accordance with
         paragraph 3. below) and reported to the Company during the
         policy period or any Extended Reporting Period.

3) A claim by a person or organization seeking damages will be deemed to
have been made at the earlier of the following:

      a) When written notice of such claim is received by the Insured; or

      b) When the Company settles a claim in accordance with paragraph
         1. above.

All claims for damages to the same person, including damages claimed by
any person or organization for care, loss of services or death resulting at any
time, will be deemed to have been made at the time the first of those claims
is made against any Insured.

Coverage C – Defense Expense
The Company will pay, with respect to any claim we investigate or settle, or
any suit against an Insured we defend:

1) All expenses the Company incurs, including but not limited to expenses
incurred pursuant to its rights and duties to investigate, settle and defend
claims and suits.

2) All reasonable expenses incurred by the Insured at the Company’s request
to assist the Company in the investigation or defense of the claim or suit,
including actual loss of earnings up to $250 a day because of time off from
work to attend any trial, deposition, or interrogatory at which the Company
has requested the Insured’s attendance, or at which such attendance is
required by the court.

3) All costs taxed against the Insured in the suit.

4) Prejudgment interest awarded against the Insured on that part of a
judgment the Company pays. If the Company makes an offer to pay the
applicable limit of insurance, the Company will not pay any prejudgment
interest based on that period of time after the offer.



                                   18
Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 19 of 30



5) All interest on the full amount of any judgment that accrues after entry of
the judgment and before the Company has paid, offered to pay, or deposited
in court the part of the judgment that is within the applicable limit of the
insurance.

These payments will reduce the limits of insurance shown in the
Declarations.

II. EXCLUSIONS

A.    Applicable to Coverages A, B, and C:

      1) This policy does not apply to punitive damages, exemplary
         damages, multiplied damages, fines or penalties. However, this
         insurance will apply to punitive damages where allowable by law.

      2) This policy does not apply to cleanup costs, claims, or defense
         expense:

             a) Arising out of or related to pollution conditions existing
                prior to the inception of this policy, and reported to any
                officer, director, partner or other employee responsible for
                environmental affairs of the named insured. This exclusion
                does not apply to pollution conditions disclosed to the
                company prior to the inception of this policy and scheduled
                by endorsement.

             b) Based upon or arising out of the liability of others assumed
                by an Insured under any contract or agreement, unless the
                liability of such Insured would exist in the absence of a
                contract or agreement.

             c) Arising out of or related to pollution conditions which
                result from the use, ownership, operation, maintenance or
                entrustment to others of any auto, aircraft, watercraft, or
                rolling stock owned or operated by, or leased, rented or
                loaned to any Insured.

             This exclusion shall not apply to pollution conditions which:


                                  19
Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 20 of 30



           i)     Occur during loading or unloading operations performed
                  at your site(s); or

           ii)    Commence during the transportation of your product or
                  wastes by a carrier; and

           iii)   Result in bodily injury, property damage, or cleanup
                  costs during the transportation of your product or
                  wastes; and

           iv)    Commence on or after the inception of this policy.

                               ***

           d) Arising out of or related to pollution conditions at, on,
              under or migrating from any site(s) that first commence after
              such property is sold, given away, abandoned or condemned.

                                ***
           f) Arising out of or related to an Insured’s intentional, willful
              or deliberate non-compliance with any statute, regulation,
              ordinance, administrative complaint, notice of violation,
              notice letter, executive order or instruction of any
              governmental or public agency or body either before or after
              policy inception.

                               ***

B.   Applicable to Coverage A only:

     This policy does not apply to cleanup costs:

     1) Arising out of or related to or in connection with any capital
        expenditure or improvement to or at your site(s) unless the
        pollution condition was discovered in the process of incurring any
        capital expenditure or performing improvement to or at your
        site(s).

                               ***


                                20
Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 21 of 30



C.   Applicable to Coverages B and C only:

     This policy does not apply to claims:

                               ***

     2) Arising out of or related to pollution conditions at, on, under or
        migrating from any location to which the Insured has sent waste
        materials for treatment, storage or disposal, unless such disposal
        site(s) are designated on the Declarations Page or by endorsement.

     3) Arising out of your product or your work away from your site(s).


III. WHO IS AN INSURED


     A.     If the Named Insured is designated in the Declarations as:

                               ***

           4) An organization other than a partnership, joint venture, or
           limited liability company, the Named Insured is an Insured. Its
           executive officers and directors are Insureds, but only with
           respect to their duties as officers or directors.

     B.    Each of the following is also an Insured:

           1) The Insured’s employees, other than either its executive
           officers (if it is an organization other than a partnership, joint
           venture, or limited liability company) or its managers (if it is a
           limited liability company), but only for acts within the scope of
           their employment by the Insured or while performing duties
           related to the conduct of the Insured’s business.

           2) Any person (other than the Insured’s employee), or any
           organization while acting as the Insured’s real estate manager.

                               ***


                                 21
Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 22 of 30



IV. NOTICE REQUIREMENTS

As a condition precedent to the Insured’s rights to coverage under this
Policy, the Insured must give the Company notice of pollution conditions
or claims as follows:

A.    If pollution conditions are discovered during the policy period, or if
      a claim is made during the policy period or, if applicable, during an
      Extended Reporting Period, the Insured must give written notice to
      the Company as soon as practicable, but in no event later than thirty
      (30) days thereafter, sufficient to identify such Insured and reasonably
      obtainable information with respect to:

      1) The identity of the site(s) at issue, a description of the pollution
         conditions (including the time, place, cause, and nature thereof
         and other circumstances relating thereto), and all persons with
         relevant knowledge thereof.

      2) Any and all information developed or discovered by the Insured
         regarding any claim, including all correspondence between the
         Insured and any claimant; all demands, summonses, notices or
         other processes, complaints or papers regarding such claim filed
         with any court, administrative agency or investigative body; all
         technical reports, laboratory data, field notes, or any other
         documents generated by persons hired by the Insured to investigate
         or remediate any pollution conditions; and all relevant expert
         reports, investigations, and data collected by experts retained by
         the Insured, whether or not the Insured intends to use the material
         for any purpose.

B.    The obligation of the Insured to comply with this notice provision will
      not be excused if the Company becomes aware of pollution
      conditions through any independent means.

                                 ***

VII. DEFINITIONS

                                 ***


                                   22
Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 23 of 30



E. Claim means a written request or demand received by an
Insured for money or services, including the initiation of a suit
or arbitration proceedings against an Insured seeking damages.
Claim includes any directive, order, requirement, court order or
suit of the government of the United States or Canada or any
local, State, or Provincial Government entity of the United
States of America or Canada duly acting under the authority of
environmental or related laws.
                             ***
F. Cleanup means the investigation, evaluation, monitoring,
testing, removal, containment, treatment, disposal, remediation,
detoxification or neutralization of pollutants to the extent
required by Federal, State, Local or Provincial Laws, including
but not limited to statutes, rules, ordinances, guidance
documents, regulations, and all applicable amendments thereto,
including state voluntary cleanup or risk based corrective action
guidelines.

G. Cleanup costs mean the expenses incurred to perform a
cleanup. Cleanup costs do not include capital expenditures.
Cleanup costs include restoration costs.
                          ***
N. Policy period means the period set forth in the Declarations,
or any shorter period upon termination of coverage.

O. Pollutant(s) means any solid, liquid, gaseous or thermal
irritant or contaminant, including smoke, vapors, soot, fumes,
acids, alkalis or toxic chemicals, and includes waste.

P. Pollution conditions means the discharge, dispersal,
seepage, migration, release or escape of pollutants.
                           ***
R. Restoration costs means reasonable and necessary costs
incurred by the insured with the Company’s consent, which
shall not be unreasonably withheld, to restore, repair or replace
real or personal property to substantially the same condition it
was in prior to being damaged during work performed in the
course of incurring cleanup costs. However such restoration
costs shall not exceed the appraised value of such property
immediately prior to the pollution conditions giving rise to
                                   23
Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 24 of 30



such cleanup costs or include costs associated with
improvements or betterments.

S. Site(s) means the specific location(s) designated on the
Declarations Page or by endorsement onto the policy.
                           ***
U. Termination of coverage occurs at the time of cancellation
or nonrenewal of this policy by the Named Insured or by the
Company, or at the time the Company deletes a previously
covered site.

V. Your product means:

      1) Any goods or products, other than real property, manufactured,
      sold, handled, distributed or disposed of by:
             a) You;
             b) Others trading under your name; or
             c) A person or organization whose business or assets you have
             acquired.

      2) Containers (other than vehicles), materials, parts or equipment
      furnished in connection with such goods or products.

      Your product includes:

      1) Warranties or representations made at any time with respect to the
      fitness, quality, durability, performance or use of your product; and

      2) The providing of or failure to provide warning or instructions.

                                ***

W. Your work means:
     1) Work or operations performed by you or on your behalf; and

      2) Materials, parts or equipment furnished in connection with such
      work or operations.

Your work includes:


                                  24
Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 25 of 30



1) Warranties or representations made at any time with respect to the fitness,
quality, durability, performance or use of your work; and

2) The providing of or failure to provide warnings or instructions.

VIII. EXTENDED REPORTING PERIOD – COVERAGES B AND C

Upon termination of coverage, the Named Insured will be entitled to an
Automatic Extended Reporting Period, and with certain exceptions as
described in paragraph B. below, will also be entitled to purchase an
Optional Extended Reporting Period, applicable only to Coverages B and C.
Any Extended Reporting Period provided hereunder will only apply to a
claim arising from pollution conditions that commenced prior to the end of
the policy period and which are otherwise covered by this policy. If there is
a termination of coverage for less than all of the Insured’s sites, the
Extended Reporting Provisions will apply with respect to those site(s) for
which coverage was terminated. Neither the Automatic nor the Optional
Extended Reporting Period will operate to reinstate or increase the Limits of
Liability stated in the Declarations. Any claim first made and reported
within either the Automatic or Optional Extended Reporting Period will be
treated as if it had been made during the policy period. The Automatic
Extended Reporting Period will not be applicable if the Named Insured
exercises its option to purchase the Optional Extended Reporting Period.
Neither Extended Reporting Period shall be available to the Insured in the
event of nonpayment of premium.

A.    Automatic Extended Reporting Period:

      Upon termination of coverage, the Named Insured will be entitled
      to an Automatic Extended Reporting Period which will be in effect for
      the period of sixty (60) days after termination of coverage as defined
      herein or until the effective date of any insurance purchased by the
      Named Insured to replace this insurance, whichever is earlier.

B.    Optional Extended Reporting Period:

      Upon termination of coverage, the Named Insured will be entitled
      to purchase an Optional Extended Reporting Period.



                                  25
       Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 26 of 30



            The Company will issue an endorsement providing an Extended
            Reporting Period of up to sixty (60) months from termination of
            coverage hereunder applicable to any insured property, provided that
            the Named Insured:

            1) makes a written request for such endorsement which the Company
            receives within thirty (30) days after termination of coverage as
            defined herein; and

            2) pays the Company an additional premium charge determined by the
            Company within thirty (30) days of termination of coverage as
            defined herein. Such additional premium charge may not exceed
            200% of the policy premium stated in the Declarations, as the same
            may have been adjusted from time to time.

            If the additional premium is paid when due, the Extended Reporting
            Period may not thereafter be cancelled, provided that all other terms
            and conditions of the policy are met.

22. Exclusion F of the Contractor’s Part of the Policy applies to preclude

coverage because DTI knew, or should have known, prior to the inception date of

the Policy that a pollution event had occurred which was reasonably expected to

give rise to a claim.

23. Exclusion D of the Contractor’s Part of the Policy applies to preclude

coverage for any contractual claims alleged against DTI in the Underlying Action.

24. Exclusion G of the Contractor’s Part of the Policy applies to preclude

coverage for claims made against DTI for its actions in operating or utilizing an

un-licensed and un-permitted solid waste disposal facility as alleged in the

Underlying Harmon Action.



                                        26
       Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 27 of 30



25. Exclusions H and I of the Contractor’s Part of the Policy apply to preclude

coverage for claims made against DTI for any operations that did not take place at

a jobsite.

26. Exclusion J of the Contractor’s Part of the Policy applies to preclude

coverage for any claims resulting from or arising out of real property or facilities

leased or rented by DTI.

27. DTI did not provide Underwriters with notice of the Underlying Action

violating the “Notice of a CLAIM” condition in the Contractor’s Part of the

Policy. DTI has never tendered defense or indemnification of the Underlying

Harmon Action to Underwriters.

28. Coverage is precluded under the Site Part of the Policy because the claims

alleged in the Underlying Harmon Action did not arise from activity that took

place on the “site” listed in the Policy as 110 Machine Loop, Scott, Louisiana

70583.

29. Coverage is precluded under the Site Part of the Policy because the pollution

conditions alleged in the Complaint did not commence on or after the Retroactive

Date, October 1, 2015, and before the end of the policy period, March 31, 2016.

30. Coverage is precluded under the Site Part of the Policy because neither the

claims against DTI were reported, nor any request for payment of clean-up costs




                                         27
      Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 28 of 30



was made by DTI to Underwriters during the policy period or extended reporting

period of the Policy.

31. Exclusion A.2.(a) of the Site Part of the Policy applies to preclude coverage

because the pollution conditions alleged in the Complaint existed prior to the

inception date of the Policy and the pollution conditions alleged in the Complaint

were not disclosed to Underwriters prior to the inception date of the Policy.

32. Exclusion C.2 of the Site Part of the Policy applies to preclude coverage

because DTI and others allegedly used property in Montana as a solid waste

management facility and the Montana property is not listed as an insured “site(s)”

under the Policy;

33. Exclusion C.3 of the Site Part of the Policy applies to preclude coverage

because the Montana property which is the subject of the Underlying Action is not

listed as an insured “site(s)” under the Policy and claims in the Underlying Action

arise from and relate to work performed by DTI in Montana.

34. Exclusions A.1 of the Site Part of the Policy applies to preclude coverage for

the punitive damage claim alleged in the Complaint.

35. Exclusions A.2(b) of the Site Part of the Policy applies to preclude coverage

for any contract claims alleged in the Underlying Action.




                                        28
       Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 29 of 30



36. Exclusions A.2(c) of the Site Part of the Policy applies to preclude coverage

for any alleged pollution condition related to loading or unloading waste at the

Montana property and which occurred prior to the inception date of the Policy.

37. Exclusions A.2(f) of the Site Part of the Policy applies to preclude coverage

for DTI’s alleged operation or utilization of an un-licensed and un-permitted solid

waste disposal facility.

38. DTI did not provide Underwriters with notice of the Underlying Harmon

Action or notice of the alleged pollution and, therefore, violated the Notice

condition in the Site Part of the Policy. DTI has never tendered defense or

indemnification of the Underlying Harmon Action to Underwriters.

39. As no coverage exists for DTI or any other “Insured” under the Contractors

Part or Site Part of the Policy, Underwriters owes no duty to defend or indemnify

DTI in the Underlying Harmon Action.

      WHEREFORE Plaintiff Underwriters seeks declaratory relief in the

following manner:

      1.    That this Court find and declare Underwriters has no duty to

indemnify DTI for the claims asserted against DTI in the Underlying Action;

      2.    That this Court find and declare Underwriters has no duty to defend

DTI in the Underlying Action;




                                        29
       Case 4:19-cv-00034-BMM Document 1 Filed 05/03/19 Page 30 of 30



      3.     That the Court award to Underwriters reimbursement of defense fees

and expenses, if any, Underwriters has paid in connection with its agreement to

defend DTI; and

      4.     That the Court grant such other and further relief as it may deem just

and proper, including attorneys’ fees, costs, and disbursements incurred by

Underwriters in this action.


     DATED this 3rd day of May 2019.



                                              By: /s/ Kelly J. C. Gallinger _______
                                                 Kelly J. C. Gallinger
                                                 BROWN LAW FIRM, P.C.
                                                Attorney for Plaintiff




                                         30
